April 18, 2008


Mr. James C. Fling
Adkins & Fling
901 South Main Street
Shamrock, TX 79079
Mr. Trevor Allen Woodruff
Texas Department of Family and Protective Services
P.O. Box 149030 MC-Y-956
Austin, TX 78714

RE:   Case Number:  07-1068
      Court of Appeals Number:  07-07-00032-CV
      Trial Court Number:  6951

Style:      IN THE INTEREST OF K.C.B., A CHILD

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  The Motion  to  Request
Trial Transcript is denied.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. John Holman     |
|   |Weigel              |
|   |Mr. Dale A. Rabe Jr.|
|   |                    |
|   |Ms. Peggy Culp      |
|   |Ms. Jackie Johnson  |
|   |Mr.  Robert  Finney |